Case 1:20-cv-07628-PAC Document 15-12 Filed 09/18/20 Page 1 of 4




                                                                   Exhibit




                                                                             exhibitsticker.com
                                                                     12
Case 1:20-cv-07628-PAC Document 15-12 Filed 09/18/20 Page 2 of 4
Case 1:20-cv-07628-PAC Document 15-12 Filed 09/18/20 Page 3 of 4
Case 1:20-cv-07628-PAC Document 15-12 Filed 09/18/20 Page 4 of 4
